Winkler, J.
This prosecution was commenced by indictment found by the grand jury in the District Court, and transferred by the District Court to the County Court for trial. The indictment charges that the appellant and another, on March 9, A. D. 1877, “ with force and arms, in the county of Smith and state of Texas, did then and there unlaAvfully and willfully arrest and detain one W. W. Moss, *111iii the peace of God and our said state then and there being, against his consent and without any express warrant or authority of law; the said detention being then and there effected by the said C. T. Herring (and the other) by threats of violence, and the threats being then and there of such a character as was calculated to operate upon and to inspire the said W. W. Moss with a just fear of serious injury to his person, and then and there to restrain the said W. W. Moss, the party detained, from removing from one place to another as he might then and there see proper, contrary,” etc.
The indictment was found under article 508 of the Penal Code (Pasc. Dig., art. 2169), which is as follows :
“ False imprisonment is a willful detention of another against his consent, and when it is not expressly authorized by law, whether such detention be effected by an assault, by actual violence to the person, by threats, or by any other means which restrains the party so detained from removing from one place to another as he may see proper.”
The appellant was tried alone, found guilty by the jury, and his punishment assessed at a fine of $50, upon which a judgment was entered.
Motions for new trial and in arrest of judgment were made and overruled, and an appeal taken on an assignment of errors which involves the correctness and sufficiency of almost every action had on, and prior and subsequent to, the trial, including the rulings of the court on the motions for new trial and in arrest of judgment, and the charge of the court; and also alleged error in refusing to set aside the verdict for various reasons such as are usually found in motions for new trial; all of which have been examined with all the care demanded, and, without attempting a discussion of these various alleged errors, we must say that not one of any material consequence is sustained by the record.
*112The indictment is amply sufficient to support the verdict and judgment. The charge of the court was a proper explanation of the law of the case as m$de by the pleadings and the evidence. The evidence was amply sufficient to justify the verdict, or even a heavier one than was imposed, and there was no error in overruling the motion for a new trial.
The detention is charged to have been effected by threats. The threats proved come fully up to the requirements of article 511 of the Code. Pasc. Dig., art. 2172.
No error is perceived in the judgment, and it is affirmed.

Affirmed.